January 6, 1931. The opinion of the Court was delivered by
The decree of his Honor, Circuit Judge Featherstone, in this cause is sustained by the holdings of this Court in Peurifoy,Receiver, v. Gamble, Receiver, 145 S.C. 1,142 S.E., 788. In that case, the writer of this opinion did not participate. The opinion of the Court by Mr. Justice Stabler was concurred in by Chief Justice Watts and Mr. Justice Carter. Mr. Justice Cothran dissented. The conclusions reached in the case, however, were approved by the entire Court in the case of Fant v. People's Bank of Sumter, 148 S.C. 159,145 S.E., 927. Following the decisions mentioned, the decree appealed from, which will be reported, is affirmed.
MESSRS. JUSTICES STABLER and CARTER, and MR. ACTING ASSOCIATE JUSTICE JOHN I. COSGROVE concur. *Page 207